internal_revenue_service number release date index number 263a 263a 263a 263a ---------------------------- --------------------------- ------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc ita b06 plr-100399-08 date date legend taxpayer ------------------------------------------------------ date date product s date ----------------- --------------------- ---------------------- ------------- --------------------- dear ------------------------ taxpayer is requesting a ruling under sec_1_381_c_5_-1 of the income_tax regulations to receive the commissioner’s consent to change to a method other than the principal method_of_accounting specifically taxpayer is requesting consent to change its method_of_accounting for and allocating costs under sec_263a of the internal_revenue_code and the regulations thereunder for the taxable_year beginning date and ending date the facts submitted indicate that taxpayer filed a consolidated_return with s its wholly- owned subsidiary for the taxable_year ending date taxpayer was under examination on the date the private_letter_ruling request was filed taxpayer submitted a statement certifying that to the best of taxpayer's knowledge the same method_of_accounting is not an issue under consideration or an issue placed in suspense by the examining agent s taxpayer manufactures product taxpayer accounts for its inventory under the first-in_first-out fifo method valued at cost or market whichever is lower taxpayer plr-100399-08 allocates its direct_material_costs direct_labor_costs and indirect_costs fully allocable to production activities to property produced using the standard_cost_method taxpayer states that it does not capitalize certain indirect_costs required to be capitalized under sec_263a these costs include royalties and book tax differences related to inventoriable costs taxpayer uses reasonable factors and relationships to determine capitalizable mixed_service_costs taxpayer allocates additional sec_263a costs to ending inventory based on a direct labor turnover ratio s does not allocate any additional sec_263a costs to ending inventory taxpayer liquidated s on date in a transaction qualifying as a tax-free_liquidation under sec_332 subject_to sec_381 and the regulations thereunder the businesses of taxpayer and s were not operated as separate trades_or_businesses under sec_446 and sec_1_446-1 immediately after the transactions insofar as taxpayer combined the separable books_and_records into a single trial balance taxpayer is requesting a private_letter_ruling because of sec_1_381_c_5_-1 this regulation provides in relevant part that if an acquiring_corporation is not permitted to continue the use of the method of taking inventories used by it or the distributor or transferor_corporation or corporations on the date of distribution or transfer and is not permitted under sec_1_381_c_5_-1 to use the principal method of taking inventories then such acquiring_corporation must request the commissioner to determine the appropriate method of taking inventories taxpayer determined that its method_of_accounting for and allocating costs under sec_263a is the principal method under sec_1_381_c_5_-1 taxpayer states that the principal method_of_accounting for and allocating costs under sec_263a is an impermissible method under sec_263a and the regulations thereunder accordingly taxpayer must request a private_letter_ruling under sec_1_381_c_5_-1 to use a method other than the principal method sec_1 236a-1 g i provides in relevant part that using reasonable factors or relationships a taxpayer must allocate mixed_service_costs using a direct_reallocation_method a step-allocation_method or any other reasonable allocation method as defined under the principles of sec_1_263a-1 sec_1_263a-1 provides in relevant part that an allocation method is reasonable if with respect to the taxpayer’s production activities taken as a whole i the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in sec_1_263a-1 with appropriate consideration given to the volume and value of the taxpayer’s production activities the availability of costing information the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocation_methods ii the allocation method is applied consistently by the taxpayer and iii the allocation method is not used to plr-100399-08 circumvent the requirements of the simplified methods in sec_1_263a-1 sec_1_263a-2 sec_1_263a-3 or the principles of sec_263a sec_1_263a-2 provides the formula for allocating additional sec_263a costs to eligible_property remaining on hand at the close of the taxable_year under the simplified_production_method under its proposed method taxpayer will determine capitalizable mixed_service_costs using a reasonable allocation method see sec_1_263a-1 under this method taxpayer will allocate its service_costs to particular activities based on a factor or relationship that reasonably relates the service cost to the benefits received from the service activity taxpayer will determine the capitalizable portion of the cost of most of its mixed service departments based on the proportion of time employees in the department spend performing the service activity in support of production taxpayer will determine an initial capitalization factor for each department in the year_of_change and will update the factor at regular intervals taxpayer will use the simplified_production_method without the historic absorption ratio election to allocate its additional sec_263a costs to ending inventory see sec_1 263a- b the sec_471 costs under the simplified_production_method will include direct material direct labor and indirect_costs fully allocable to production activities other than interest the additional sec_263a costs under the simplified_production_method will include mixed_service_costs allocable to production activities royalties and book tax differences relating to inventoriable costs pursuant to sec_1_381_c_5_-1 taxpayer will compute the adjustments necessary to reflect taxpayer and s’s change to the proposed sec_263a method in the same manner as if on the date of the liquidation taxpayer and s initiated a change to the proposed sec_263a method and will take the adjustments into account in computing taxable_income in the taxable_year that includes the transaction accordingly the commissioner under sec_1_381_c_5_-1 grants consent to taxpayer to use a method other than the principal method_of_accounting as determined under sec_1_381_c_5_-1 and allows taxpayer to change its method_of_accounting to its proposed method except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter taxpayer’s use of a reasonable allocation method for determining its capitalizable mixed_service_costs is based on the assumption that the total costs actually capitalized during the taxable_year under the proposed method will not differ significantly from the aggregate costs that would properly be capitalized using the methods_of_accounting for mixed_service_costs described in the regulations see sec_1_263a-1 we express no opinion regarding the propriety of taxpayer's plr-100399-08 method of allocating mixed_service_costs between production and non-production activities using a reasonable allocation method under sec_1_263a-1 these determinations are to be made by the operating division director in connection with the examination of taxpayer's federal_income_tax returns this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent one item on the priority guidance plan is guidance under sec_263a regarding the treatment of negative additional sec_263a costs under sec_1_263a-1 therefore should guidance be issued that is inconsistent with the conclusions reached in this private_letter_ruling the method_of_accounting utilized as a result of this private_letter_ruling will be subject_to change within the framework of sec_446 and sec_481 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely roy a hirschhorn senior technician reviewer branch income_tax accounting cc
